Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 10, 2022 has been entered.

Allowable Subject Matter
Claims 2-21 are allowable over the prior art, though they are rejected on other grounds. The combination of elements and the claim as a whole are not found in the prior art. 

Regarding Claims 2-21, as discussed in the Final Rejection dated 03/11/2022, neither Mackenzie (US 2010/0250446 A1), Ferrier (US 2005/0177437 A1), Jensen (US 2008/0235147 A1), Burton (US 2002/0007321 A1), Johnson (US 2006/0255128 A1), nor the totality of the prior art anticipate or render obvious the claims as a whole. 
While the prior art teaches some aspects and features of claims 2 and 15, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.
Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

(i) US Patent Reference: Mackenzie (US 2010/0250446 A1). 
	Mackenzie discloses receiving information about a shipping order, and receiving bids from delivery service providers to ship the order. Mackenzie further discloses using real-time geo-based information to aid in the bidding and negotiation process with regard to the delivery service providers. In addition, Mackenzie discloses a system to allow the shipper receiving the bids to review the bids and preferences of the delivery service providers, accept a bid, and facilitate delivery by managing details of the resulting contract. However, Mackenzie fails to teach or render obvious the other elements of the claims.

(ii) NPL Reference: "Ocean cargo Online", by Ken Cottrill (“Cottrill”). 
Cottrill generally teaches an online auction for bidding on shipping services (page 1). However, Cottrill fails to teach or render obvious the other elements of the claims.

Response to Amendment
	This action is in response to Applicant’s amendment filed on June 10, 2022. Claim 1 is canceled. Claims 2-21 are pending and will be considered for examination.









Response to Arguments
I.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed June 10, 2022 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive. 
	
Step 2A Prong 1
	Applicant begins by arguing under Step 2A Prong 1 (top of page 9) that the “display one or more first menus . . . “ limitation recites a technical displaying operation, rather than “certain methods of organizing human activity”. Examiner agrees to the extent that displaying menus does not fall within “certain methods of organizing human activity”. However, Examiner maintains that the portions of that limitation reciting “allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant” and “displaying the information about the order and the information about the first delivery service provider” still fall within “certain methods of organizing human activity” because they recite sales activity. In addition, Examiner notes that Applicant has not argued that the balance of the claim limitations fail to recite “certain methods of organizing human activity”. Therefore, this argument is not persuasive. Examiner maintains that the claims recite “certain methods of organizing human activity”. 
	Applicant also argues that at least the “display” limitation falls outside “mental processes” because the human brain cannot display anything. Examiner finds this argument persuasive. Examiner withdraws the finding that the claims recite “mental processes”. 

Step 2A Prong 2
	Applicant next agues under Step 2A Prong 2 (bottom of page 9) that the abstract idea is integrated into a practical application. Specifically, Applicant argues that the problem of merchants having “space constraints in an area in which a communication device is desired” (as described in Specification [0091]) is solved by the fact that the claims recite a single merchant device that handles both on-site orders and delivery orders. Examiner does not find this argument persuasive. First, the space constraint problem stated in Specification [0091] is a business operations problem, not a technological problem. In addition, the ability to run multiple applications on a single device and/or divide different parts of an application between distinct interfaces is a function of a generic computer system. 
	Applicant further argues that the “display” limitation is unconventional because the claims have been found to be allowable over the prior art. Examiner disagrees with this on two bases. First, the 101 analysis and art analysis are separate inquiries, and the lack of an art rejection is not determinative of eligible subject matter under 101. In addition, Examiner has found art teaching the limitations of all elements of the independent claims - rather, it is the lack of motivation to combine the references that results in allowable subject matter with regard to the pending claims. Examiner notes that the two references cited in the Conclusion section of this Action disclose menu interfaces from which multiple functions can be selected. 
	Finally, Applicant cites from the MPEP: “MPEP 2106.05(a) further states that ‘[a]n important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome’". Applicant then argues that claim 2 recites a particular solution of a single merchant device that can handle both on-site orders and delivery orders, which solves the problem in the art of a merchant conventionally needing separate devices for on-site and delivery orders. Examiner disagrees. Examiner does not consider running two applications on a single device to be “a particular solution to a problem or a particular way to achieve a desired outcome”. Rather, this is applying the abstract idea using the generic computer function of running multiple applications on a single device and/or dividing different parts of an application between distinct interfaces - therefore, these limitations amount to “merely claiming the idea of a solution or outcome”. In addition, it is a business decision of the merchant as to whether to use separate devices for separate functions, or rather to consolidate the functions on a single device. Finally, Examiner notes that Applicant’s argument suggests that any invention running two sets of functions on a single device would automatically be subject matter eligible. Examiner does not find that plausible. Therefore, Examiner does not find this argument persuasive. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 2-14 are directed to an apparatus, which is a machine. Therefore, claims 2-14 are directed to one of the four statutory categories of invention. Claims 15-21 are directed to a method, which is a process. Therefore, claims 15-21 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 2:
The claim recites an apparatus comprising: 
at least one processor configured to control: 
receiving, over a communication network from a remote device of a user, an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network; 
in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; 
receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; and 
in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user, 
wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the at least one processor is further configured to control transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and 
wherein the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider.

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of receiving and selecting bids for a delivery order. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. 
Dependent claims 3-14 recite the same abstract ideas identified in claim 2. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 2-14 recite the additional elements of an apparatus, a processor, a communication network, a remote device, determining the location of a remote mobile device, a mobile device, displaying information, and menus (i.e., an interface element). The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 3-14 are not integrated into a practical application based on the same analysis as for claim 2 above

Claim 15:
The claim recites a method comprising: 
controlling, by at least one processor: 
receiving, over a communication network from a remote device of a user, an indication of an order for delivery of a plurality of physical goods from a merchant that does not have a proprietary delivery service; 
in response to receiving information about the order to deliver the plurality of physical goods, determining a first bid from a first delivery service provider of a plurality of delivery service providers for providing a delivery service for the order based on a cost to the first delivery service provider to provide the delivery service, in which the first bid is based on a real time current location of a first remote mobile device of the first delivery service provider received over the communication network; 
in response to determining the first bid, transmitting, over the communication network, the first bid to the remote device; 
receiving an indication, based on the first bid, over the communication network from the remote device, that the first delivery service provider has been selected to deliver the plurality of physical goods from the merchant to the user; and 
in response to receiving the indication that the delivery service provider has been selected, facilitating the delivery of the plurality of physical goods from the merchant to the user, 
wherein, as part of facilitating the delivery of the plurality of physical goods from the merchant to the user, the method further comprises transmitting the information about the order and information about the first delivery service provider to a mobile payment processing device of the merchant, and 
wherein the mobile payment processing device of the merchant is configured to display one or more first menus to allow the merchant to enter payment and tip information related to sales occurring at a location of the merchant and one or more second menus displaying the information about the order and the information about the first delivery service provider. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 15 recites substantially similar limitations regarding the abstract idea as claim 2, and therefore the abstract idea recited in claim 15 is the same abstract idea recited in claim 2 (as analyzed above). 
Dependent claims 16-21 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-21 recite the additional elements of a processor, a communication network, a remote device, determining the location of a remote mobile device, a mobile device, displaying information, and menus (i.e., an interface element). The computer system component steps are recited at a high-level of generality (i.e., a computer system communicating with a remote device and a mobile device) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 16-21 are not integrated into a practical application based on the same analysis as for claim 15 above.














Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of apparatus claim 2, taken individually or as a whole, the additional elements of claim 2 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 2 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving indication of an order delivery, receiving location information from a remote mobile device over the network, transmitting bid information to a remote device, receiving delivery selection from a remote device, and transmitting order and delivery information to a mobile device) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 2 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 15 is a method reciting similar functions as claim 2, and does not qualify as eligible subject matter for similar reasons. 
Claims 3-14 and 16-21 are dependencies of claims 2 and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a current real time location of a remote device of a user
an interface of a mobile device
receiving information from a second mobile device



In addition, PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301 provides further evidence that when taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. 























Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,271,337 B1 to Norins, [col 16 lines 60-64] discussing a menu in which the user may choose one of two links to separate functions. Norins does not teach the claims as a whole.
US 2008/0126242 A1 to Banbury, [claim 16] discussing a menu having a plurality of selectable functions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625